DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 3/24/2022. Claims 1-21 are pending in the application. Claims 8 and 21 are withdrawn from consideration. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 102

    PNG
    media_image1.png
    381
    442
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    453
    514
    media_image2.png
    Greyscale

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUBBARD US 2,1514,472.
With regards to claim 1, HUBBARD discloses a carton for packaging articles comprising a plurality of primary panels 10/11/12 for forming a tubular structure and an end closure structure 13/15 for at least partially closing an end of the tubular structure, the primary panels include a top panel 10, the end closure structure comprising a top end closure flap 13 having a handle opening (when 31 is moved), a first side end closure flap 15 and a web panel 15 coupling the top end closure flap to the first side end closure flap, wherein the web panel is hingedly connected to the first side end closure flap along a first fold line, and wherein the web panel comprises a handle-reinforcing edge (at 35) which extends along at least part of an engaging edge of the handle opening when the web panel is folded into position between the top and first side end closure flaps and wherein the first fold line is disposed at an acute angle with respect to a second fold line between the top end closure flap and the top panel when the carton is erected.

With regards to claim 2, HUBBARD discloses the handle-reinforcing edge (at 35) extends from the lower end of the first fold line.

With regards to claim 3, HUBBARD discloses a distal end of the first fold line is located on the engaging edge of the handle opening.

With regards to claim 4, HUBBARD discloses a lower end of the first fold line is located at the engaging edge of the handle opening. (shown in Fig. 6)

With regards to claim 5, HUBBARD discloses the engaging edge provides a load-bearing contact when the carrying handle is in use.

With regards to claim 6, HUBBARD discloses the engaging edge (shown above) of the handle opening (when 31 is moved) is defined by at least one handle flap fold line defining a hinged connection between a cushioning flap 14 and the top end closure flap.

With regards to claim 7, HUBBARD discloses the end closure structure comprises a second side end closure flap 15 and a second web panel 15 coupling the top end closure flap 13 to the second side end closure flap, wherein the second web panel is hingedly connected to the second side end closure flap along a third fold line, and wherein the second web panel comprises a second handle-reinforcing edge which extends along at least part of the engaging edge of the handle opening when the second web panel is folded into position between the top and second side end closure flaps and wherein the third fold line is disposed at an acute angle with respect to the second fold line when the carton is erected.

Claim(s) 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUBBARD US 2,1514,472.
With regards to claim 9, HUBBARD discloses a carton for packaging articles comprising a plurality of primary panels 10/11/12 for forming a tubular structure and an end closure structure 13/15 for at least partially closing an end of the tubular structure, the end closure structure comprising a top end closure flap 13 having a handle opening (when 31 is moved), a first side end closure flap 15 and a web panel 15 coupling the top end closure flap to the first side end closure flap, wherein the web panel 15 is hingedly connected to the first side end closure flap along a first fold line, and wherein the web panel comprises a handle-reinforcing edge which extends along at least part of an engaging edge of the handle opening when the web panel is folded into position between the top and first side end closure flaps and wherein the handle-reinforcing edge extends from the lower end of the first fold line.

With regards to claim 10, HUBBARD discloses a distal end of the first fold line is located on the engaging edge of the handle opening. (shown in Fig. 6)

With regards to claim 11, HUBBARD discloses a lower end of the first fold line is located at the engaging edge (shown above) of the handle opening.

With regards to claim 12, HUBBARD discloses the primary panels 10/11/12 include a top panel 10 to which the top end closure panel 13 is hingedly connected along a second fold line, and wherein the first fold line is disposed at an acute angle with respect to the second fold line when the carton is erected.

With regards to claim 13, HUBBARD discloses the engaging edge (shown above) provides a load- bearing contact when the carrying handle is in use.

With regards to claim 14, HUBBARD discloses the engaging edge (shown above) of the handle opening is defined by at least one handle flap fold line defining a hinged connection between a cushioning flap 14 and the top end closure flap 13.

With regards to claim 15, HUBBARD discloses the end closure structure comprises a second side end closure flap 15 and a second web panel 15 coupling the top end closure flap to the second side end closure flap, wherein the second web panel is hingedly connected to the second side end closure flap along a third fold line, and wherein the second web panel comprises a second handle-reinforcing edge which extends along at least part of the engaging edge of the handle opening when the second web panel is folded into position between the top and second side end closure flaps and wherein the second handle-reinforcing edge extends from the lower end of the third fold line.

With regards to claim 16, HUBBARD discloses the engaging edge (shown above) of the handle opening is defined in part by a first handle flap fold line coupling a first handle flap to the top end closure flap 13 and in part by a second handle flap fold line coupling a second handle flap to the top end closure flap.

With regards to claim 17, HUBBARD discloses the handle-reinforcing edge is defined in part by a first handle reinforcing flap fold line defining a hinged connection between a first handle reinforcing flap and the first side end closure flap.

With regards to claim 18, HUBBARD discloses the handle-reinforcing edge is defined in part by a second handle reinforcing flap fold line defining a hinged connection between a second handle reinforcing flap and the second side end closure flap.

With regards to claim 19, HUBBARD discloses the first side end closure flap 15 comprises a handle reinforcing flap hinged thereto by a handle reinforcing flap fold line.

With regards to claim 20, HUBBARD discloses the second side end closure flap comprises a second handle reinforcing flap hinged thereto by a second handle reinforcing flap fold line.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/24/2022, with respect to the rejection(s) of claim(s) 1-7 and 9-20 under 102 (a)(1) with Block US 2017/0144792 A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HUBBARD US 2,1514,472. However, with regards to the Restriction arguments made in the remarks about claim 8 and 21, the Examiner contends the Restriction is proper, as outline in the previous actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736